DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2020/0284884 A1; pub. Sep. 10, 2020).
Regarding claim 1, Henderson et al. disclose in a first embodiment: a device (para. [0043]) comprising: a substrate; a plurality of light-detecting elements coupled to the substrate (para. [0079] teaches SPADS, SPADS have to be mounted on a substrate); and a plurality of electrical components coupled to the substrate (para. [0079], transistors), wherein the plurality of electrical components are configured to selectively connect the plurality of light-detecting elements to the plurality of outputs by selecting which output of the plurality of outputs is connected to each light-detecting element of the plurality of light-detecting elements and to thereby define a plurality of detectors in the device such that each detector of the plurality of detectors comprises a respective set of one or more light-detecting elements connected to a respective output of the plurality of outputs (para. [0079]).
In the first embodiment, Henderson et al. are silent about: a plurality of outputs coupled to the substrate.
In a further embodiment, Henderson et al. disclose: a plurality of outputs (fig.22A items 2280a, 2280b) coupled to the substrate (para. [0081], fig.22B) motivated by the benefits for a compact detector (Henderson et al. para. [0081]).
In light of the benefits for a compact detector as taught by Henderson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Henderson et al.
Regarding claim 4, Henderson et al. disclose: the electrical components are configured to selectively connect the plurality of light-detecting elements to the plurality of outputs only a single time (para. [0079]).
Regarding claim 5, Henderson et al. disclose: the electrical components are configured to selectively connect the plurality of light-detecting elements to the plurality of outlets in a dynamic fashion (para. [0079]).
Regarding claim 6, Henderson et al. disclose: the electrical components comprise transistors (para. [0079]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2020/0284884 A1; pub. Sep. 10, 2020) in view of Finkelstein et al. (US 2013/0082286 A1; pub. Apr. 4, 2013).
Regarding claim 2, Henderson et al. are silent about: the substrate comprises at least one of: silicon, gallium arsenide, silicon-on-insulator, or a printed circuit board.
In a similar field of endeavor, Finkelstein et al. disclose: the substrate comprises at least one of: silicon, gallium arsenide, silicon-on-insulator, or a printed circuit board (para. [0052], [0073]) motivated by the benefits for a low cost apparatus with more efficient operations (Finkelstein et al. para. [0092]).
In light of the benefits for a low cost apparatus with more efficient operations as taught by Finkelstein et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the substrate of Finkelstein et al. in the apparatus of Henderson et al.
Regarding claim 3, Henderson et al. are silent about: the light-detecting elements comprise at least one of: silicon, germanium, GaAs, AlGaAs, InGaAs, InP, or InGaAsP.
In a similar field of endeavor, Finkelstein et al. disclose: the light-detecting elements comprise at least one of: silicon, germanium, GaAs, AlGaAs, InGaAs, InP, or InGaAsP (para. [0073]) motivated by the benefits for a low cost apparatus with more efficient operations (Finkelstein et al. para. [0092]).
In light of the benefits for a low cost apparatus with more efficient operations as taught by Finkelstein et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the substrate of Finkelstein et al. in the apparatus of Henderson et al.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2020/0284884 A1; pub. Sep. 10, 2020) in view of Iguchi et al. (US 2019/0170866 A1; pub. Jun. 6, 2019).
Regarding claim 7, Henderson et al. are silent about: the electrical components comprise severable connections.
In a similar field of endeavor, Iguchi et al. disclose: the electrical components comprise severable connections (para. [0087]) motivated by the benefits for a low cost apparatus (Iguchi et al. para. [0010]).
In light of the benefits for a low cost apparatus as taught by Iguchi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrical components of Iguchi et al. in the apparatus of Henderson et al.
Regarding claim 8, Henderson et al. are silent about: the severable connections comprise at least one of: a switch, a fuse, or a laser-trimmable trace.
In a similar field of endeavor, Iguchi et al. disclose: the severable connections comprise at least one of: a switch (para. [0087]), a fuse, or a laser-trimmable trace motivated by the benefits for a low cost apparatus (Iguchi et al. para. [0010]).
In light of the benefits for a low cost apparatus as taught by Iguchi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switch of Iguchi et al. in the apparatus of Henderson et al.

Claims 9-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2020/0284884 A1; pub. Sep. 10, 2020) in view of Pacala et al. (US 2018/0167602 A1; pub. Jun. 18, 2018).
Regarding claim 9, Henderson et al. disclose: A light detection and ranging (LIDAR) system comprising: at least one light-emitter device; and a receiver subsystem, wherein the receiver subsystem comprises: a substrate; a plurality of light-detecting elements coupled to the substrate; a plurality of outputs coupled to the substrate; a plurality of electrical components coupled to the substrate, wherein the plurality of electrical components are selectable to control which output of the plurality of outputs is connected to each light-detecting element of the plurality of light-detecting elements and to thereby define a plurality of detectors in the receiver subsystem (see claim 1). 
Henderson et al. are silent about: an aperture array comprising a plurality of apertures, wherein the detectors and the aperture array are aligned so as to define a plurality of receiver channels, wherein each receiver channel comprises a respective detector optically coupled to a respective aperture of the plurality of apertures.
In a similar field of endeavor, Pacala et al. disclose: an aperture array comprising a plurality of apertures, wherein the detectors and the aperture array are aligned so as to define a plurality of receiver channels, wherein each receiver channel comprises a respective detector optically coupled to a respective aperture of the plurality of apertures (claim 1, pg.11 L15-19) motivated by the benefits for relatively high ratio of output signal (Pacala et al. para. [0036]).
In light of the benefits for relatively high ratio of output signal as taught by Pacala et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the apertures of Pacala et al. in the apparatus of Henderson et al.
Regarding claim 10, Henderson et al. disclose: each detector comprises a respective contiguous region of the plurality of light-detecting elements (fig.16).
Regarding claim 11, Henderson et al. disclose: the electrical components are selectable only a single time (para. [0079]).
Regarding claim 12, Henderson et al. disclose: the electrical components are dynamically selectable (para. [0079]).
Regarding claim 13, Henderson et al. disclose: the electrical components comprise transistors (para. [0079]).
Regarding claim 16, Henderson et al. and Pacala et al. disclose: receiving, at a device, light via each of a plurality of apertures, wherein the device comprises (i) a plurality of light-detecting elements; (ii) a plurality of outputs; and (iii) a plurality of electrical components that are selectable to connect the plurality of light-detecting elements to the plurality of outputs by selecting which output of the plurality of outputs is connected to each light-detecting element of the plurality of light-detecting elements to define one or more detectors in the device, wherein the light-detecting elements, the plurality of outputs, and the plurality of electrical components are coupled to a substrate; and for each aperture, identifying which light-detecting elements detect light received via the respective aperture and selecting one or more electrical components of the plurality of electrical components to electrically connect or disconnect (the claim contains the same substantive limitations as claim 9, therefore, the claim is rejected on the same basis).
Regarding claim 17, Pacala et al. disclose: the plurality of apertures comprises an array of pinholes optically coupled to the device (para. [0043]) motivated by the benefits for relatively high ratio of output signal (Pacala et al. para. [0036]).
Regarding claim 18, Pacala et al. disclose: comprising: optically coupling the plurality of apertures to the device (claim 1, pg.11 L15-19) motivated by the benefits for relatively high ratio of output signal (Pacala et al. para. [0036]).
Regarding claim 19, Henderson et al. disclose: the one or more electrical components comprise at least one of: a transistor (para. [0079]) or a severable connection, wherein the severable connection comprises at least one of: a switch, a fuse, or a laser-trimmable trace.
Regarding claim 20, Henderson et al. disclose: selecting the one or more electrical components is performed dynamically (para. [0079]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2020/0284884 A1; pub. Sep. 10, 2020) in view of Pacala et al. (US 2018/0167602 A1; pub. Jun. 18, 2018) and further in view of Iguchi et al. (US 2019/0170866 A1; pub. Jun. 6, 2019).
Regarding claim 14, the combined references are silent about: the electrical components comprise severable connections.
In a similar field of endeavor, Iguchi et al. disclose: the electrical components comprise severable connections (para. [0087]), a fuse, or a laser-trimmable trace motivated by the benefits for a low cost apparatus (Iguchi et al. para. [0010]).
In light of the benefits for a low cost apparatus as taught by Iguchi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrical components of Iguchi et al. in the apparatus of Henderson et al. and Pacala et al.
Regarding claim 15, the combined references are silent about: the severable connections comprise at least one of: a switch, a fuse, or a laser-trimmable trace.
In a similar field of endeavor, Iguchi et al. disclose: the severable connections comprise at least one of: a switch (para. [0087]), a fuse, or a laser-trimmable trace, a fuse, or a laser-trimmable trace motivated by the benefits for a low cost apparatus (Iguchi et al. para. [0010]).
In light of the benefits for a low cost apparatus as taught by Iguchi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switch of Iguchi et al. in the apparatus of Henderson et al. and Pacala et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-18, 20 of U.S. Patent No. 11,131,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in the claims of the present application are recited in claims 1-6, 8-18, 20 of U.S. Patent No. 11,131,781 B2.

17/411,845 (Present Application)
11,131,781 B2
Claim 1
A device comprising: a substrate; a plurality of light-detecting elements coupled to the substrate; a plurality of outputs coupled to the substrate; and a plurality of electrical components coupled to the substrate, wherein the plurality of electrical components are configured to selectively connect the plurality of light-detecting elements to the plurality of outputs by selecting which output of the plurality of outputs is connected to each light-detecting element of the plurality of light-detecting elements and to thereby define a plurality of detectors in the device such that each detector of the plurality of detectors comprises a respective set of one or more light-detecting elements connected to a respective output of the plurality of outputs.
Claim 1
A device comprising: a substrate; a plurality of single photon avalanche diodes (SPADs) coupled to the substrate; a plurality of outputs coupled to the substrate; and a plurality of electrical components coupled to the substrate, wherein the plurality of electrical components are configured to selectively connect the plurality of SPADs to the plurality of outputs by selecting which output of the plurality of outputs is connected to each SPAD of the plurality of SPADs and to thereby define a plurality of silicon photomultipliers (SiPMs) in the device such that each SiPM of the plurality of SiPMs comprises a respective set of one or more SPADs connected to a respective output of the plurality of outputs.

Claim 4
the electrical components are configured to selectively connect the plurality of light-detecting elements to the plurality of outputs only a single time.
Claim 2
the electrical components are configured to selectively connect the plurality of SPADs to the plurality of outputs only a single time.
Claim 5
the electrical components are configured to selectively connect the plurality of light-detecting elements to the plurality of outlets in a dynamic fashion.
Claim 3
the electrical components are configured to selectively connect the plurality of SPADs to the plurality of outlets in a dynamic fashion.
Claim 6
the electrical components comprise transistors.
Claim 4
the electrical components comprise transistors.

Claim 7
the electrical components comprise severable connections.
Claim 5
the electrical components comprise severable connections.

Claim 8
the severable connections comprise at least one of: a switch, a fuse, or a laser-trimmable trace
Claim 6
the severable connections comprise at least one of: a switch, a fuse, or a laser-trimmable trace.
Claim 9
A light detection and ranging (LIDAR) system comprising: at least one light-emitter device; and
a receiver subsystem, wherein the receiver subsystem comprises: a substrate; a plurality of light-detecting elements coupled to the substrate; a plurality of outputs coupled to the substrate; a plurality of electrical components coupled to the substrate, wherein the plurality of electrical components are selectable to control which output of the plurality of outputs is connected to each light-detecting element of the plurality of light-detecting elements and to thereby define a plurality of detectors in the receiver subsystem; and an aperture array comprising a plurality of apertures, wherein the detectors and the aperture array are aligned so as to define a plurality of receiver channels, wherein each receiver channel comprises a respective detector optically coupled to a respective aperture of the plurality of apertures.
Claim 8
A light detection and ranging (LIDAR) system comprising: at least one light-emitter device; and a receiver subsystem, wherein the receiver subsystem comprises: a substrate; a plurality of single photon avalanche diodes (SPADs) coupled to the substrate; a plurality of outputs coupled to the substrate; a plurality of electrical components coupled to the substrate, wherein the plurality of electrical components are selectable to control which output of the plurality of outputs is connected to each SPAD of the plurality of SPADs and to thereby define a plurality of silicon photomultipliers (SiPMs) in the receiver subsystem; and an aperture array comprising a plurality of apertures, wherein the SiPMs and the aperture array are aligned so as to define a plurality of receiver channels, wherein each receiver channel comprises a respective SiPM optically coupled to a respective aperture of the plurality of apertures.
Claim 10
each detector comprises a respective contiguous region of the plurality of light-detecting elements.
Claim 9
each SiPM comprises a respective contiguous region of the plurality of SPADs.
Claim 11
the electrical components are selectable only a single time.
Claim 10
the electrical components are selectable only a single time.
Claim 12
the electrical components are dynamically selectable.
Claim 11
the electrical components are dynamically selectable.
Claim 13
the electrical components comprise transistors.
Claim 12
the electrical components comprise transistors
Claim 14
the electrical components comprise severable connections.
Claim 13
the electrical components comprise severable connections.
Claim 15
the severable connections comprise at least one of: a switch, a fuse, or a laser-trimmable trace.
Claim 14
the severable connections comprise at least one of: a switch, a fuse, or a laser-trimmable trace.
Claim 16
A method comprising: receiving, at a device, light via each of a plurality of apertures, wherein the device comprises (i) a plurality of light-detecting elements; (ii) a plurality of outputs; and (iii) a
plurality of electrical components that are selectable to connect the plurality of light-
detecting elements to the plurality of outputs by selecting which output of the plurality of outputs is connected to each light-detecting element of the plurality of light-detecting elements to define one or more detectors in the device, wherein the light-detecting elements, the plurality of outputs, and the plurality of electrical components are coupled to a substrate; and for each aperture, identifying which light-detecting elements detect light received via the respective aperture and selecting one or more electrical components of the plurality of electrical components to electrically connect or disconnect.


Claim 15
A method comprising: receiving, at a device, light via each of a plurality of apertures, wherein the device comprises (i) a plurality of single photon avalanche diodes (SPADs); (ii) a plurality of outputs; and (iii) a plurality of electrical components that are selectable to connect the plurality of SPADs to the plurality of outputs by selecting which output of the plurality of outputs is connected to each SPAD of the plurality of SPADs to define one or more silicon photomultipliers (SiPMs) in the device, wherein the SPADs, the plurality of outputs, and the plurality of electrical components are coupled to a substrate; and for each aperture, identifying which SPADs detect light received via the respective aperture and selecting one or more electrical components of the plurality of electrical components to electrically connect or disconnect.
Claim 17
the plurality of apertures comprises an array of pinholes optically coupled to the device.
Claim 16
the plurality of apertures comprises an array of pinholes optically coupled to the device.
Claim 18
optically coupling the plurality of apertures to the device.
Claim 17
optically coupling the plurality of apertures to the device.
Claim 19
the one or more electrical components comprise at least one of: a transistor or a severable connection, wherein the severable connection comprises at least one of: a switch, a fuse, or a laser-trimmable trace.
Claim 18
the one or more electrical components comprise at least one of: a transistor or a severable connection, wherein the severable connection comprises at least one of: a switch, a fuse, or a laser-trimmable trace.
Claim 20
selecting the one or more electrical components is performed dynamically
Claim 20
selecting the one or more electrical components is performed dynamically.



Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,131,781 B2 in view of Finkelstein et al. (US 2013/0082286 A1; pub. Apr. 4, 2013).
17/411,845 (Present Application)
11,131,781 B2
Claim 2
the substrate comprises at least one of: silicon, gallium arsenide, silicon-on-insulator, or a printed circuit board.
Claim 1
A device comprising: a substrate; a plurality of single photon avalanche diodes (SPADs) coupled to the substrate; a plurality of outputs coupled to the substrate; and a plurality of electrical components coupled to the substrate, wherein the plurality of electrical components are configured to selectively connect the plurality of SPADs to the plurality of outputs by selecting which output of the plurality of outputs is connected to each SPAD of the plurality of SPADs and to thereby define a plurality of silicon photomultipliers (SiPMs) in the device such that each SiPM of the plurality of SiPMs comprises a respective set of one or more SPADs connected to a respective output of the plurality of outputs in view of para. [0052], [0073] of Finkelstein et al.
Claim 3
the light-detecting elements comprise at least one of: silicon, germanium, GaAs, AlGaAs, InGaAs, InP, or InGaAsP.
Claim 1
A device comprising: a substrate; a plurality of single photon avalanche diodes (SPADs) coupled to the substrate; a plurality of outputs coupled to the substrate; and a plurality of electrical components coupled to the substrate, wherein the plurality of electrical components are configured to selectively connect the plurality of SPADs to the plurality of outputs by selecting which output of the plurality of outputs is connected to each SPAD of the plurality of SPADs and to thereby define a plurality of silicon photomultipliers (SiPMs) in the device such that each SiPM of the plurality of SiPMs comprises a respective set of one or more SPADs connected to a respective output of the plurality of outputs in view of para. [0073] of Finkelstein et al.


Regarding claim 2, Verghese et al. do not claim: the substrate comprises at least one of: silicon, gallium arsenide, silicon-on-insulator, or a printed circuit board.
In a similar field of endeavor, Finkelstein et al. disclose: the substrate comprises at least one of: silicon, gallium arsenide, silicon-on-insulator, or a printed circuit board (para. [0052], [0073]) motivated by the benefits for a low cost apparatus with more efficient operations (Finkelstein et al. para. [0092]).
In light of the benefits for a low cost apparatus with more efficient operations as taught by Finkelstein et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the substrate of Finkelstein et al. in the apparatus of Verghese et al.
Regarding claim 3, Verghese et al. do not claim: the light-detecting elements comprise at least one of: silicon, germanium, GaAs, AlGaAs, InGaAs, InP, or InGaAsP.
In a similar field of endeavor, Finkelstein et al. disclose: the light-detecting elements comprise at least one of: silicon, germanium, GaAs, AlGaAs, InGaAs, InP, or InGaAsP (para. [0073]) motivated by the benefits for a low cost apparatus with more efficient operations (Finkelstein et al. para. [0092]).
In light of the benefits for a low cost apparatus with more efficient operations as taught by Finkelstein et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the substrate of Finkelstein et al. in the apparatus of Verghese et al.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884